JEFFREY BOSSERT CLARK
Acting Assistant Attorney General
Civil Division

JAMES G. TOUHEY, JR.
Director
STEPHEN R. TERRELL (CA Bar No. 210004)
Attorney
Torts Branch, Civil Division
United States Department of Justice
P.O. Box 888
Washington, DC 20044
Telephone:     (202) 353-1651
Facsimile:     (202) 616-5200
Email:         stephen.terrell2@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 E. JEAN CARROLL,
                                                 ECF Case
                       Plaintiff,
                                                      1:20-cv-7311
                                                 No. _________________
                -against-

 DONALD J. TRUMP, in his personal
 capacity,

                       Defendant.


                            DECLARATION OF STEPHEN R. TERRELL

       I, Stephen R. Terrell, pursuant to 28 U.S.C. § 1746 and Local Civil Rule 1.9, declare as

follows:

       1.     I am an attorney at law, licensed to practice before the Supreme Court of

California, and an employee of the United States Department of Justice, Civil Division, Torts

Branch.

       2.     Attached hereto as Exhibit A is a true and correct copy of the complaint filed in

Carroll v. Trump, Supreme Court of the State of New York, County of New York, Index No.
160694/2019.

       3.      Attached hereto as Exhibit B is a true and correct copy of the Westfall Act

certification executed by James G. Touhey, Director, Torts Branch of the Civil Division of the

United States Department of Justice.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 8, 2020.



                                             S/ Stephen R. Terrell
                                             Stephen R. Terrell




                                              -2-
